State v. Rice, Nero & Miller, Nos. 96, 97 & 98, September Term, 2015
White & Goodson v. State, No. 99, September Term, 2015

CRIMINAL LAW — PROPER PARTIES TO AN APPEAL — The proper parties to
an appeal are those who are “so closely and directly connected with the subject matter” of
the litigation that they “will either gain or lose” by the court’s decision. In the context of
a trial court’s decision to compel a witness to give immunized testimony, the witness is the
proper party to the appeal, not the defendant in whose trial the witness will testify. As a
result, only Officer Porter has standing to challenge the trial court’s decision to compel his
testimony, not Lieutenant Rice, Officer Nero, or Officer Miller.

CRIMINAL LAW — STATE’S RIGHT TO APPEAL — An order issued by a court
exercising criminal jurisdiction may nevertheless constitute an appealable final judgment
if the relief sought is collateral to the criminal case against the defendant and settles the
matter between the parties to whom the order applies. Because a motion to compel a
witness to testify in a criminal case is collateral to the underlying prosecution and concerns
only the State and the witness, resolution of the motion constitutes a final judgment that is
immediately appealable.

COURTS AND JUDICIAL PROCEEDINGS — MOTION TO COMPEL
IMMUNIZED TESTIMONY — Courts & Judicial Proceedings Article § 9-123 requires
a trial court to order compelled immunized testimony once the court has verified that the
State satisfied the statutory pleading requirements. The court lacks the discretion to deny
a properly pled motion to compel on the ground that the compelled testimony is not in the
public interest.

COMPULSORY SELF-INCRIMINATION — FIFTH AMENDMENT —
Compelling a witness to testify under a grant of use and derivative use immunity satisfies
the requirements of the Fifth Amendment even if that witness may later face trial regarding
the same subject matter. If the witness is later prosecuted, the State bears a “heavy burden”
to prove that the evidence offered was not derived from the witness’s immunized
testimony. Any concern that the State will not satisfy its burden is premature until the
witness’s trial.

COMPULSORY SELF-INCRIMINATION — ARTICLE 22 — For purposes of a
witness’s entitlement to invoke the privilege against compulsory self-incrimination, Article
22 of the Maryland Declaration of Rights is interpreted as in pari materia with the Fifth
Amendment. Because use and derivative use immunity sufficiently protects a witness’s
Fifth Amendment privilege, it likewise protects a witness’s privilege under the State
constitution.
No. 96 – Circuit Court for Baltimore City            IN THE COURT OF APPEALS
Case No. 115141035
                                                            OF MARYLAND
No. 97 – Circuit Court for Baltimore City
Case No. 115141033                                         Nos. 96, 97, 98 & 99

No. 98 – Circuit Court for Baltimore City              September Term, 2015
Case No. 115141034                           ______________________________________

No. 99 – Circuit Court for Baltimore City               STATE OF MARYLAND
Case Nos. 115141036 & 115141032
                                                                     v.
Argued: March 3, 2016
                                                          BRIAN RICE
                                             ______________________________________

                                                        STATE OF MARYLAND

                                                                     v.

                                                         EDWARD NERO
                                             ______________________________________

                                                        STATE OF MARYLAND

                                                                     v.

                                                       GARRETT MILLER
                                             ______________________________________

                                               ALICIA WHITE & CAESAR GOODSON

                                                                     v.

                                                     STATE OF MARYLAND
                                             ______________________________________

                                                        Barbera, C.J.
                                                        *Battaglia
                                                        Greene
                                                        Adkins
                                                        McDonald
                                                        Watts
                                                        Hotten,

                                                            JJ.
                                             ______________________________________

                                                      Opinion by Barbera, C.J.
                                             ______________________________________

                                            Filed: May 20, 2016

                                            *Battaglia, J., now retired, participated in the hearing and
                                            conference of the case while an active member of this
                                            Court; after being recalled pursuant to the Constitution,
                                            Article IV, Section 3A, she also participated in the
                                            decision and adoption of this opinion.
       On April 12, 2015, Freddie Gray suffered an injury while in police custody; one

week later, he died from those injuries. The State charged six Baltimore City police

officers with crimes in connection with the events leading up to Mr. Gray’s death—Officer

William Porter, Officer Caesar Goodson, Sergeant Alicia White, Lieutenant Brian Rice,

Officer Edward Nero, and Officer Garrett Miller. The first of those officers to face trial

was Officer Porter. His trial began on November 30, 2015, and, after the jurors could not

reach a verdict, it ended in a mistrial on December 16, 2015. At the heart of this appeal is

whether Officer Porter, who the State has indicated it will retry, can now be compelled by

the State, before his retrial, to provide immunized testimony against the remaining officers.

In the cases of Officer Goodson and Sergeant White, the trial court granted the State’s

motion to compel Officer Porter’s testimony. In the cases of Lieutenant Rice, Officer Nero,

and Officer Miller, the trial court denied that same motion.

       On March 8, 2016, we issued two Per Curiam Orders affirming the judgments of

the Circuit Court in Officer Goodson’s and Sergeant White’s cases; reversing the

judgments of the Circuit Court in the cases of Lieutenant Rice, Officer Nero, and Officer

Miller; and lifting the stays in each case to allow the trials to move forward. We now

explain our reasons for those Orders. We hold that the State’s compelling Officer Porter

to testify in the trials of his fellow officers, under the grant of use and derivative use

immunity, does not violate Officer Porter’s privilege against compelled self-incrimination

under the Fifth Amendment to the United States Constitution and Article 22 of the

Maryland Declaration of Rights. We further hold that the trial court lacks the discretion to

deny a properly pled motion to compel immunized testimony and that the denial of such a
motion constitutes a final judgment from which the State can appeal immediately.

                                              I.

                                     Witness Immunity

       Most lawyers and lay people alike learn from law school, television, or movies that

all persons in this country enjoy a privilege to be free from compelled self-incrimination.

What many may not know is that the prosecutor may supplant that privilege through the

grant of immunity to one whose testimony is sought in a criminal trial. Indeed, the Supreme

Court of the United States has recognized that the power of the State to compel a witness

to testify is at the core of the proper functioning of our criminal justice system. Kastigar

v. United States, 406 U.S. 441, 443-44 (1972). A witness’s constitutional privilege,

guaranteed by the Fifth Amendment to the United States Constitution and Article 22 of the

Maryland Declaration of Rights, is preserved through application of immunity statutes,

which balance the witness’s privilege against compelled self-incrimination with the

legitimate power of government to compel persons to testify. U.S. Const. amend. V (“No

person . . . shall be compelled in any criminal case to be a witness against himself[.]”); Md.

Decl. of Rts. art. 22 (“That no man ought to be compelled to give evidence against himself

in a criminal case.”). Because “many offenses are of such a character that the only persons

capable of giving useful testimony are those implicated in the crime,” immunity statutes

have been referred to as “part of our constitutional fabric.” Kastigar, 406 U.S. at 446-47

(quoting Ullmann v. United States, 350 U.S. 422, 438 (1956)).

       Three varieties of immunity have developed in Anglo-American jurisprudence, each

offering varied levels of protection to the witness. “Use” immunity offers the least


                                              2
protection—although the State is barred from using any immunized testimony against the

witness in a later criminal prosecution, the State is not precluded from using evidence

derived from that testimony. See id. at 454 (providing that use immunity statutes do not

“prevent the use of [the witness’s] testimony to search out other testimony to be used in

evidence against him or his property, in a criminal proceeding” (quoting Counselman v.

Hitchcock, 142 U.S. 547, 564 (1892))). On the other end of the spectrum is “transactional

immunity,” which precludes the State from prosecuting the witness for any conduct arising

out of the substance of the witness’s testimony. In re Criminal Investigation No. 1-162,

307 Md. 674, 684 (1986). Between those two ends is “use and derivative use” immunity,

where the State is precluded from using in a later prosecution both the witness’s compelled

testimony and any information directly or indirectly derived from that testimony. Id.

       The Supreme Court held in Counselman that use immunity does not afford a witness

sufficient protection to supplant the Fifth Amendment privilege. 142 U.S. at 564. The

Court concluded that use immunity does not protect the witness to the same extent that a

claim of the privilege would protect him because it does not “prevent the use of his

testimony to search out other testimony to be used in evidence against him.” Id. at 564-65.

Because the Court also stated that a valid immunity statute “must afford absolute immunity

against future prosecution for the offence to which the question relates,” that decision was

long interpreted to mean that transactional immunity was required to preserve a witness’s

Fifth Amendment privilege. See id. at 586 (emphasis added); see also Pillsbury Co. v.

Conboy, 459 U.S. 248, 275 (1983) (Blackmun, J., concurring in the judgment) (noting that

the courts interpreted Counselman as requiring transactional immunity).


                                             3
       The Supreme Court clarified in Kastigar, however, that use and derivative use

immunity is coextensive with the scope of a witness’s Fifth Amendment privilege and

transactional immunity is not required to pass constitutional muster. See 406 U.S. at 453

(“Transactional immunity, which accords full immunity from prosecution for the offense

to which the compelled testimony relates, affords the witness considerably broader

protection than does the Fifth Amendment privilege.”). The Court explained that a grant

of immunity need only provide that level of protection that the exercise of the privilege

itself would offer. Id. at 453-54. Because the Fifth Amendment privilege is designed to

prevent the witness from “being forced to give testimony leading to the infliction of

penalties affixed to criminal acts,” immunizing the witness’s “compelled testimony, as well

as evidence derived directly and indirectly therefrom, affords this protection.” Id. at 453

(internal quotation marks and alterations omitted).

       The Kastigar Court cautioned, however, that, once a witness receives use and

derivative use immunity, the State will bear a “heavy burden” to prove that the evidence it

seeks to introduce against the witness in a later prosecution was not tainted by the

immunized testimony. Id. at 461. The State has an “affirmative duty to prove that the

evidence it proposes to use is derived from a legitimate source wholly independent of the

compelled testimony.” Id. at 460.

       To ensure that the State has met its burden, the trial court holds a pre-trial “Kastigar

hearing,” at which the State must demonstrate the independent nature of the evidence and

the defendant has the opportunity to cross-examine witnesses. See United States v. Cantu,

185 F.3d 298, 304 (5th Cir. 1999). Kastigar instructed that the State’s burden is beyond a


                                              4
mere “negation of taint.” 406 U.S. at 460. Instead, “to establish a ‘wholly independent’

source, the government must demonstrate that each step of the investigative chain through

which the evidence was obtained is untainted.” United States v. Schmidgall, 25 F.3d 1523,

1528 (11th Cir. 1994).

                               Maryland’s Immunity Statute

       Since Kastigar was decided in 1972, many states, including Maryland, amended

their immunity statutes to resemble the federal immunity statute sanctioned by Kastigar

and provide for use and derivative use immunity. 3 Wayne R. LaFave, Criminal Procedure

§ 8.11(b) (4th ed. 2015). Maryland’s statute, entitled “Witness immunity for compulsory

testimony,” accordingly provides that a witness may not refuse to testify on self-

incrimination grounds when the court issues an order compelling the testimony under a

grant of use and derivative use immunity. Md. Code Ann., Cts. & Jud. Proc. (“CJ”) § 9-

123(b)(1) (2014, 2013 Repl. Vol., 2015 Supp.). When such an order is issued, the statute

instructs that “[n]o testimony or other information compelled under the order, and no

information directly or indirectly derived from the testimony or other information, may be

used against the witness in any criminal case, except in a prosecution for perjury,

obstruction of justice, or otherwise failing to comply with the order.” CJ § 9-123(b)(2).

       The statute also prescribes in subsections (c) and (d) the procedure for obtaining an

order and the prerequisites the State must satisfy to procure an order compelling witness

testimony. That procedure reads as follows:

        (c) Order requiring testimony. — (1) If an individual has been, or may be,
       called to testify or provide other information in a criminal prosecution or a
       proceeding before a grand jury of the State, the court in which the proceeding


                                              5
         is or may be held shall issue, on the request of the prosecutor[1] made in
         accordance with subsection (d) of this section, an order requiring the
         individual to give testimony or provide other information which the
         individual has refused to give or provide on the basis of the individual’s
         privilege against self-incrimination.
                 (2) The order shall have the effect provided under subsection (b) of
         this section.
         (d) Prerequisites for order. — If a prosecutor seeks to compel an individual
         to testify or provide other information, the prosecutor shall request, by
         written motion, the court to issue an order under subsection (c) of this section
         when the prosecutor determines that:
                 (1) The testimony or other information from the individual may be
         necessary to the public interest; and
                 (2) The individual has refused or is likely to refuse to testify or provide
         other information on the basis of the individual’s privilege against self-
         incrimination.

CJ § 9-123(c)–(d). The present case concerns both the substantive and the procedural

aspects of the immunity statute. Before we delve further into the issues, however, it is

necessary to describe how the proceedings against the officers progressed in the trial court

and the Court of Special Appeals.

                                                 II.

                               No. 99—Goodson & White v. State

         The trials of all six officers were specially assigned to the Honorable Barry Williams


1
    “Prosecutor” is defined as:

         (i) The State’s Attorney for a county;
         (ii) A Deputy State’s Attorney;
         (iii) The Attorney General of the State;
         (iv) A Deputy Attorney General or designated Assistant Attorney General;
               or
         (v) The State Prosecutor or Deputy State Prosecutor.

Md. Code Ann., Cts. & Jud. Proc. (“CJ”) § 9-123(a)(3) (2014, 2013 Repl. Vol., 2015
Supp.).

                                                 6
in the Circuit Court for Baltimore City. We mentioned at the outset that Officer Porter had

been tried first and that the trial had ended in a mistrial. Before then, by letter dated

September 15, 2015, the State notified the Circuit Court and the parties that Officer Porter

was “a necessary and material witness” in Officer Goodson’s and Sergeant White’s trials,

and it was therefore “imperative” that he be tried first. In compliance with that request, the

Circuit Court issued scheduling orders providing that Officer Goodson’s trial was

scheduled to begin January 11, 2016, and Sergeant White’s trial was to begin February 8,

2016—both of which were after the mistrial was declared in Officer Porter’s trial. On

December 11, 2015, the State served Officer Porter with two subpoenas, one compelling

him to appear and testify in Officer Goodson’s trial and the other compelling the same in

Sergeant White’s trial. Officer Porter moved to quash both subpoenas, arguing that

application of CJ § 9-123 is unconstitutional as applied to him because the statute does not

preserve his broader rights against compelled self-incrimination provided by Article 22 of

the Maryland Declaration of Rights, nor does the State’s grant of immunity protect him

from a federal prosecution or a later State prosecution for perjury. He also contended that

the State would be suborning perjury by compelling him to testify because the State had

claimed during his trial that he was not telling the truth.

       On January 6, 2016, the State filed in Officer Goodson’s case a Motion to Compel

a Witness to Testify Pursuant to Section 9-123 of the Courts and Judicial Proceedings

Article. Tracing the language of the statute, the State alleged that the State’s Attorney had

determined that Officer Porter’s testimony “may be necessary to the public interest” and

that Officer Porter had refused to testify on the ground of compelled self-incrimination.


                                               7
The motion was signed by Marilyn Mosby, State’s Attorney for Baltimore City.

       The State also responded to Officer Porter’s motion to quash the State’s subpoena.

The State argued that Article 22 has been interpreted as in pari materia with the Fifth

Amendment and, consequently, CJ § 9-123 sufficiently preserves Officer Porter’s privilege

against compelled self-incrimination. The State also pointed out that Officer Porter’s

immunized testimony could not be used in a federal prosecution and that he has no

constitutional right to commit perjury. The State emphasized that Officer Porter’s concerns

related to the State’s ability to retry him, rather than the State’s ability to compel his

testimony, and that those concerns would be addressed at a Kastigar hearing.

       The Circuit Court held a hearing on the motion to quash and the motion to compel,

at which the State, Officer Goodson, and Officer Porter were present along with their

respective counsel. Although Sergeant White and her counsel were not at the hearing, the

parties acknowledged that all arguments would apply equally to her case. At the hearing,

Officer Porter testified that he intended to invoke his privilege against compelled self-

incrimination under the Fifth Amendment and Article 22 of the Maryland Declaration of

Rights, if called upon to testify at either trial.

       The Circuit Court denied Officer Porter’s motion to quash and granted the State’s

motion to compel. The court disagreed with Officer Porter’s contention that CJ § 9-123

violates either or both the Fifth Amendment and Article 22. The court reasoned that,

according to the Supreme Court, use and derivative use immunity is sufficient to protect

the witness “whether it happens to be a person who has been charged, is pending a charge,

or is on appeal.” In response to Officer Porter’s argument that his retrial might be tainted


                                                 8
by his immunized testimony, the court recognized that it would be “the State’s concern

because the burden would be on them at that point.”

       After the court ruled in its favor, the State then filed a motion to compel Officer

Porter’s testimony in Sergeant White’s case, which the Circuit Court granted. The Circuit

Court’s orders compelling Officer Porter’s testimony provided that Officer Porter may not

refuse to testify on the basis of his privilege against self-incrimination, and that neither the

testimony compelled pursuant to the order nor “information directly or indirectly derived

from the testimony of Officer Porter compelled pursuant to this Order, may be used against

Officer Porter in any criminal case, except in a prosecution for perjury, obstruction of

justice, or otherwise failing to comply with this Order.”

       Officer Porter noted a timely appeal to the Court of Special Appeals. The appeals

in Officer Goodson’s and Sergeant White’s cases were consolidated, and the orders

compelling Officer Porter’s testimony were stayed along with the trials of Officer Goodson

and Sergeant White.

                    Nos. 96, 97, and 98—State v. Rice, Nero, and Miller

       On January 13, 2016, the State sent a letter to the Circuit Court requesting a

postponement of the trials of Defendants, Lieutenant Rice, Officer Nero, and Officer

Miller, until resolution of Officer Porter’s appeal.2 The State asserted that, after observing

Officer Porter’s defense in his own trial, “the State is persuaded of the importance of


2
  Although Lieutenant Rice, Officer Nero, and Officer Miller identify themselves as
“Appellees,” we will refer to them throughout this opinion as “Defendants” because, for
reasons we will explain in Part III(a), infra, Defendants are not the proper parties to this
appeal.

                                               9
Porter’s testimony in the trials of Miller, Nero, and Rice.” On January 14, 2016, the State

moved to compel Officer Porter’s testimony in Defendants’ trials. Just as the motions filed

in the cases of Officer Goodson and Sergeant White, the State asserted that the State’s

Attorney had determined that Officer Porter’s testimony “may be necessary to the public

interest” and that he was likely to refuse to testify on the basis of self-incrimination. The

motions were likewise signed by State’s Attorney Marilyn Mosby.

       Defendants and Officer Porter each filed oppositions to that motion. Defendants

argued that the State failed to explain why Officer Porter’s testimony was necessary and

that the filing of the motion was the first indication Defendants received that the State

might call Officer Porter as a witness. Officer Porter similarly asserted in his motion that

his testimony was not necessary to the public interest and that compelling his testimony

would infringe upon his Fifth Amendment and Article 22 rights. The State responded by

asserting that Defendants lacked standing to object to the State’s motion because CJ § 9-

123 concerned only the State and Officer Porter, the witness to be compelled. The State

further argued that the court was “statutorily required to issue the Order” because the

motion to compel complied with the pleading requirements in CJ § 9-123.

       The Circuit Court heard a consolidated argument on the State’s motions vis-à-vis

all three Defendants on January 20, 2016. During that hearing, the Circuit Court also heard

briefly from counsel for Sergeant White, who had moved to strike the order compelling

Officer Porter to testify at her trial. In denying the motion to strike, the Circuit Court

indicated that Sergeant White lacked standing to challenge the order, stating that “I do not

believe that necessarily you had a right to make any arguments at all.” With respect to the


                                             10
State’s motions to compel in the remaining three cases, the Circuit Court requested the

prosecutor to proffer the State’s reasons for compelling Officer Porter’s testimony.

Although the State contended that a proffer was not necessary “once the State’s Attorney

has made that determination,” the prosecutor described the helpful testimony that Officer

Porter could provide. The Circuit Court also asked the State what the court would be able

to do if the court determined that the motion to compel was “a ruse and subterfuge.” The

State responded that the motion was not subterfuge and explained again that it would

violate separation of powers to interfere with the State’s Attorney’s immunity

determination. The State further explained that it was “try[ing] to learn something from

[its] experience in trying Mr. Porter,” and that the State has “the right to change [its] mind.”

       After hearing argument, the Circuit Court denied the State’s motions on the record.

The court recognized that “the State has broad power to seek immunity” and that “the Court

shall issue an order requiring the individual to give testimony” when “the prosecutor

determines that the testimony may be necessary to the public interest.” Nevertheless, the

court found that the State’s request “has more to do with getting around the Court’s

postponement request than anything else,” which the court found was not “appropriate.”

The court believed the State’s contention that the prosecutors had made the determination

after reassessing the value of Officer Porter’s testimony. Nonetheless, the court stated that,

“in the manner in which [the State is] seeking to immunize . . . it does seem to this Court,

candidly speaking, that it’s for a dual purpose: to get the postponement that they want . . .

and possibly for the reason stated, that Mr. Porter’s testimony is relevant[.]” The court

also noted its concerns with the State’s proffer of the value of Officer Porter’s testimony,


                                              11
“the concerns that this Court has with the speedy trial rights of the Defendants, [and] the

concern that this Court has with the position that Mr. Porter will be placed in by the request

of the State.”

       In the court’s written order, the court concluded that the State was using CJ § 9-123

“in an attempt to control the schedule and order of the trials and to circumvent this Court’s

ruling that postponement in these cases was not appropriate.” Under such circumstances,

the court opined that, “rather than become a rubber-stamp for the State’s Attorney, there

should be a two-step process in granting immunity under § 9-123 when, and only when,

the motives of the requesting party are called into question.” Consequently, the court

denied the motions on the ground that it was “not in the public interest” for the State to file

the motions to compel as “subterfuge” to resurrect the trial schedule the State had originally

requested.

       The State noted a timely appeal to the Court of Special Appeals and moved in the

Circuit Court, unsuccessfully, to stay Defendants’ trials. The same day the Circuit Court

denied the motions to stay, the State petitioned this Court for a writ of certiorari to review

all five appeals prior to any decision by the Court of Special Appeals. Noting that the

Circuit Court had granted its motion to compel in two cases but denied it in three others,

the State contended that these cases “provide an appropriate vehicle for this Court to

consider the application of § 9-123 from all sides.” Defendants moved to dismiss the

State’s petition on the ground that the State lacked the right to appeal. We granted the

State’s petition in all five cases and stayed all proceedings in the Circuit Court.

       In Officer Porter’s appeal in No. 99, we were asked to decide:


                                              12
       Does Courts and Judicial Proceedings Article, Section 9-123 provide Porter
       sufficient protection against self-incrimination to allow his testimony to be
       compelled in the trials of Caesar Goodson and Alicia White?

Our orders granting the State’s petitions in Nos. 96, 97, and 98 provided that the issue was:

       Does Courts and Judicial Proceedings Article, § 9-123 require a court to
       order compelled, immunized witness testimony after verifying that the
       statutory pleading requirements of the prosecutor’s motion to compel have
       been met, or does the statute instead permit a court to substitute its own
       discretion and judgment as to whether compelling the witness’s testimony
       may be necessary to the public interest such that the court may deny a
       prosecutor’s motion to compel even if the motion complies with the statute’s
       pleading requirements?

We also directed the State and Defendants to brief the following question:

       Whether the circuit court’s order denying the State’s motion to compel
       Officer William Porter to testify is appealable i.e. whether the order is a final
       judgment or an interlocutory order subject to appeal or an order appealable
       on any other basis?

                                             III.

                                              (a)

       We must first determine the proper parties to the appeals in Nos. 96, 97, and 98. We

agree with the State that Officer Porter, not Defendants, is the proper Appellee in those

cases. The proper parties to an appeal are those who are “directly interested in the subject-

matter.” Hall v. Jack, 32 Md. 253, 263 (1870). The party’s interest must be “so closely

and directly connected with the subject matter that the [party] will either gain or lose by

the direct legal operation and effect of the decree.” Lickle v. Boone, 187 Md. 579, 584

(1947). As a result, this Court has permitted a non-party to appeal “decisions affecting the

party’s direct and substantial interests.” Hoile v. State, 404 Md. 591, 606-07 (2008)

(internal quotation marks omitted). In this case, the person who is “directly interested in


                                              13
the subject matter” of the Circuit Court’s decision whether to compel Officer Porter to

testify is Officer Porter himself, rather than the defendants in whose trials Officer Porter

will ultimately testify.

         It is not dispositive that Lieutenant Rice, Officer Nero, and Officer Miller were the

named defendants in the actions in which the motions to compel were filed. In Curley v.

Wolf, 173 Md. 393, 399 (1938), we dismissed an appeal filed by a named party to the

litigation because we concluded that the named party would not “be affected by the

decision,” and was “therefore not a proper appellant.” Defendants in these cases similarly

are not directly affected by the decision. Defendants assert that they have an interest in the

appeal by virtue of “their speedy trial rights and the rights to request the exclusion of

evidence that is not relevant.” A challenge to the State’s motions to compel Officer Porter’s

testimony is not the proper vehicle for protecting those interests. To the extent that any

one of Defendants believes his right to a speedy trial has been violated as a result of the

stays imposed in this case, the proper remedy is not to contest the motions to compel, but

rather to move to dismiss the charges. See State v. Hicks, 285 Md. 310, 318 (1979); Md.

Code Ann., Crim. Proc. § 6-103 (2001, 2008 Repl. Vol.). Likewise, the State’s request

pursuant to CJ § 9-123 only concerns whether Officer Porter can refuse to testify on the

basis of compelled self-incrimination. If his testimony is not relevant or is otherwise

inadmissible, Defendants may object on those bases if and when Officer Porter takes the

stand.

         Notably, the Circuit Court in this case indicated to counsel for Sergeant White that

she had no standing to object to the State’s motion. Indeed, it is often the case in witness


                                              14
immunity actions that the witness and the State are the parties to the appeal. See, e.g., In

re Criminal Investigation No. 1-162, 307 Md. at 679-80. In Smith v. Commonwealth, 436
N.E.2d 377 (Mass. 1982), the Supreme Court of Massachusetts held that “a defendant has

no standing to argue that the testimony of purportedly immunized witnesses is the product

of improper grants of immunity.” Id. at 379 (internal quotation marks and alterations

omitted). The court reasoned that:

       The privilege against self-incrimination is a personal right of the witness, and
       one that the witness is in a position to protect by his own means.
       Commonwealth v. Simpson, [345 N.E.2d 899, 902 (Mass. 1976)]. Goldstein
       v. United States, 316 U.S. 114, 121 n.11, 62 S. Ct. 1000, 1004 n.11, 86 L. Ed.
1312 (1942). Moreover, the statutory procedure for a grant of immunity is
       designed to accommodate the witness’s rights and the State’s need for
       evidence. The statute is simply not addressed to the interests of defendants.

Id. We agree. Therefore, the State’s appeal is a contest between the State and Officer

Porter alone, not Defendants.3

                                              (b)

       We now must address whether the State’s appeals in Nos. 96, 97, and 98 are properly

before this Court. In Maryland, the right to appeal exists entirely by statute. See State v.

Manck, 385 Md. 581, 596-97 (2005). CJ § 12-301 sets forth a general right to appeal from

a final judgment. It provides that:

       Except as provided in § 12-302 of this subtitle, a party may appeal from a
       final judgment entered in a civil or criminal case by a circuit court. The right
       of appeal exists from a final judgment entered by a court in the exercise of
       original, special, limited, statutory jurisdiction, unless in a particular case the

3
   Notwithstanding that Defendants are not properly before us, we may nevertheless
consider the remainder of the State’s appeal because Officer Porter, the proper Appellee,
joined in Defendants’ brief. We therefore shall consider Defendants’ arguments in Parts
III and IV of this opinion to be those of Officer Porter.

                                               15
       right of appeal is expressly denied by law. In a criminal case, the defendant
       may appeal even though imposition or execution of sentence has been
       suspended. In a civil case, a plaintiff who has accepted a remittitur may
       cross-appeal from the final judgment.

CJ § 12-302 provides the exceptions to and limitations on the general right to appeal

conferred by CJ § 12-301. Pack Shack, Inc. v. Howard County, 371 Md. 243, 250 (2002).

CJ § 12-302(c) limits the State’s right to appeal “[i]n a criminal case” to a few enumerated

circumstances not applicable here.4 When the State seeks to appeal from a criminal case,

“[u]nless the issue presented may properly be categorized as one of the actions enumerated

in the statute, the State has no power to seek appellate review.” Manck, 385 Md. at 597-

98. CJ § 12-302, however, does not limit the State’s right to appeal from a final judgment

in a civil matter, and it is well settled that the State possesses the same right in this regard

as any other party. See State v. WBAL-TV, 187 Md. App. 135, 146 (2009) (noting that the

State “has the same right under CJ § 12-301 as other parties to appeal in a civil

proceeding”); State v. Hicks, 139 Md. App. 1, 6 (2001) (holding that a coram nobis

proceeding is a civil proceeding and consequently “the State is not limited to the

circumstances described in CJ § 12-302(c)”). We must therefore decide if the State is



4
  Subsection (c) grants to the State the right to “appeal from a final judgment granting a
motion to dismiss or quashing or dismissing any indictment, information, presentment, or
inquisition.” CJ § 12-302(c)(2). The State further may appeal a trial court’s failure to
impose a statutorily mandated sentence or the court’s imposition of a sentence in violation
of the Maryland Rules. CJ § 12-302(c)(3). Subsection (4)(i) provides that, along with
other requirements, in a case involving a crime of violence, “the State may appeal from a
decision of a trial court that excludes evidence offered by the State . . . in violation of the
Constitution of the United States, the Maryland Constitution, or the Maryland Declaration
of Rights.” The State does not contend that any of these enumerated circumstances applies
to this case.

                                              16
appealing from a criminal case or, alternatively, if the Circuit Court’s orders denying the

State’s motions to compel constitute a civil final judgment, albeit that the motions were

filed in the underlying criminal cases.

       We have held that an appeal from an order issued by a court exercising criminal

jurisdiction is not constrained by CJ § 12-302(c) if the relief sought is collateral to the

underlying criminal case against the defendant. See In re Special Investigation No. 231,

295 Md. 366, 370 (1983). Such an order can be appealed under CJ § 12-301 if it “settles

the rights of the parties or concludes the cause.” Id. The issue most often arises in the

context of grand jury proceedings. In No. 231, for example, we held that the State could

appeal from the denial of a motion to disqualify an attorney from representing four persons

in a grand jury proceeding. Id. We explained that the order constituted a final judgment

because “[o]nce the motion was denied there was nothing more to be done in this particular

case” and “the order of the trial judge here settled the rights of the parties and terminated

the cause.” Id.; accord In re Special Investigation No. 236, 295 Md. 573, 575 (1983)

(holding that an appeal from the grant of a motion for the return of financial records from

a grand jury constituted a final judgment for the same reasons).5


5
  In In re Criminal Investigation No. 1-162, 307 Md. 674, 679-80 (1986), we implicitly
allowed the State to appeal from the denial of a motion to compel immunized witnesses to
answer questions posed by a grand jury. Although we did not discuss expressly the issue
of the State’s right to appeal, nor did the Court of Special Appeals in that case, the State
raised the argument in its brief before the intermediate appellate court. The State asserted
that the circuit court’s denial of its motion to compel immunized testimony constituted a
final judgment, and, insofar as we can discern, the witnesses challenged neither the merits
of that argument nor the Court of Special Appeals’s failure to address the State’s right to
appeal in its opinion. Because the right to appeal is a question of jurisdiction, the Court


                                             17
       The Court of Special Appeals has held likewise. In State v. Strickland, 42 Md. App.
357, 358 (1979), a defendant filed a motion in his criminal case requesting the State to

return money the State had introduced as an exhibit during his guilty plea hearing. When

the court ordered the State to return the funds, the State appealed. Id. at 358-59. In ruling

on the defendant’s motion to dismiss the appeal on the ground that it arose from a criminal

case, the Court of Special Appeals recognized that CJ § 12-302(c) did not necessarily

govern the appeal. “It does not follow . . . that simply because a motion is filed in a court

that exercises criminal jurisdiction, that the proceeding arising from the motion must, ipso

facto, be criminal in nature.” Id. at 359. Instead, the court concluded that the motion was

“more akin to a replevin, a civil action, rather than a criminal proceeding.” Id. As a result,

the court concluded that, even though the motion was filed in a criminal case, “that aspect

of the case is civil, not criminal, and it matters not one whit that the money was introduced

as evidence in a trial for violation of a criminal statute.” Id. at 360.

       Similarly, in WBAL, the State appealed from an order granting a motion filed by a

non-party to a criminal trial seeking access to trial exhibits in the criminal case. 187 Md.


would have been obligated to address it if the Court had any doubt. See Johnson v.
Johnson, 423 Md. 602, 605-06 (2011) (noting that “an order of a circuit court must be
appealable in order to confer jurisdiction upon an appellate court, and this jurisdictional
issue, if noticed by an appellate court, will be addressed sua sponte”). We may therefore
infer that the State’s appeal was properly before the In re Criminal Investigation No. 1-162
Court. We disagree with Defendants’ assertion that No. 1-162 is not helpful because our
opinion did not address explicitly the State’s right to appeal. While Defendants point out
that issues “which merely lurk in the record . . . are not to be considered as having been so
decided as to constitute precedents,” (quoting Webster v. Fall, 266 U.S. 507, 511 (1925)),
a question as to our jurisdiction to hear an appeal is hardly one that “lurks in the record”
when the State squarely addresses the issue in its brief.
18
Ohio App. at 142. The Court of Special Appeals concluded that, “[a]lthough the Motion for

Access was filed in the criminal proceeding, the relief sought was civil in nature and could

have been sought in a separate civil action.” Id. at 149 (internal quotation marks omitted).

Consequently, the Court of Special Appeals concluded that “the State’s right to appeal in

this case was not limited by CJ § 12-302(c).” Id.

         The State argues that the Circuit Court’s orders denying the State’s requests under

CJ § 9-123 are not governed by CJ § 12-302(c), notwithstanding that they arose from a

criminal case, because the request for a grant of immunity bears none of the characteristics

of a criminal case as that term is defined in the Courts and Judicial Proceedings Article.

See CJ § 12-101(e) (defining a criminal case as “a case charging violation of motor vehicle

or traffic laws and a case charging violation of a rule or regulation if a criminal penalty

may be incurred”). Rather, the State asserts that the witness immunity dispute is an

ancillary civil issue, the resolution of which constitutes a final judgment because it does

not involve the merits of the State’s charges against Defendants in their underlying criminal

cases.

         We agree. A request made under CJ § 9-123 bears no resemblance to a criminal

case, as that term is understood. The CJ § 9-123 motion did not charge Officer Porter with

violating any law, rule, or regulation and, other than a finding of contempt, which is

governed by another statute in Title 12 of the Courts and Judicial Proceedings Article, there

is no criminal penalty that would be imposed upon him for failing to comply with the order.

Instead, the motions to compel Officer Porter’s testimony are more akin to the collateral

replevin and access issues addressed by the Court of Special Appeals in Strickland and


                                             19
WBAL. The immunity actions were entirely unrelated to the criminal charges against

Defendants, and “[o]nce the motion was denied there was nothing more to be done” with

respect to the dispute between Officer Porter and the State. See In re Special Investigation

No. 231, 295 Md. at 370. That the immunity requests arose in the context of Defendants’

underlying criminal prosecutions does not transform into a criminal case what is otherwise

an ancillary civil issue between the State and a non-party to those prosecutions.

         Defendants assert that the “criminal nature of the proceedings” distinguishes this

appeal from Strickland and WBAL. Unlike in Strickland, Defendants reason, there is no

property issue and, unlike in WBAL, there was no “separate civil action” available to the

State.    Defendants’ argument assumes the answer to the very question before us.

Defendants accept as given that an appeal from an order regarding a motion to compel

immunized testimony is an appeal from a criminal case, a proposition with which we do

not agree. Rather, as we have stated, the Circuit Court’s judgment was essentially civil

because it was collateral to the merits of the underlying criminal litigation and it resolved

all of the disputes between the parties to that collateral issue.

         There seems to be no disagreement that the State could appeal from a trial court’s

denial of a motion made pursuant to CJ § 9-123 in the context of a grand jury proceeding.

Defendants argue, however, that appeals arising from grand jury proceedings are

distinguishable from cases in which an underlying criminal proceeding is ongoing. They

reason that CJ § 9-123 identifies both “a criminal prosecution” and “a proceeding before a

grand jury,” thereby indicating that a prosecution and a grand jury proceeding are different.

We are not persuaded that there is such a material distinction.


                                              20
       CJ § 9-123 states that an order will be issued when “an individual has been, or may

be, called to testify or provide other information in a criminal prosecution or a proceeding

before a grand jury of the State.” We agree with the State that this language merely

identifies the two circumstances in which the issue of a witness’s immunity is likely to

arise. CJ § 9-123 does not provide that the two proceedings are substantively different in

terms of the State’s right of appeal. The statute otherwise applies equally to criminal

prosecutions and grand jury proceedings, and in neither circumstance is the court’s

judgment related to the merits of the State’s underlying criminal charges against the

criminal defendant.

       Defendants further attempt to distinguish this case from our grand jury cases

because the orders issued in the latter proceedings “were, in fact, final judgments.” We

have held, however, that “a trial court discovery or similar order” can constitute an

appealable final judgment under CJ § 12-301 when the court’s order finally resolves an

issue with an individual who is not a party to the underlying litigation. St. Joseph Med.

Ctr., Inc. v. Cardiac Surgery Assocs., P.A., 392 Md. 75, 90 (2006). In the case of a ruling

adverse to the non-party, we stated that “Maryland law permits the aggrieved appellant to

appeal the order because, analytically, it is a final judgment with respect to that appellant.”

Id.

       Because the Circuit Court’s orders here resolved all of the claims Officer Porter

possessed, there is no dispute that his appeal is properly before us in the cases involving

Officer Goodson and Sergeant White. We conclude that the State can appeal from the

Circuit Court’s denial of its motions to compel for the same reason that Officer Porter can


                                              21
appeal from the rulings in the State’s favor. As we stated in part (a), supra, a motion to

compel immunized testimony concerns only the State and the witness whose testimony the

State seeks to compel. It follows necessarily that the resolution of the issue of Officer

Porter’s immunity finally puts to an end the controversy at the trial level between the State

and Officer Porter and, consequently, is a final judgment with respect to those two parties.

We hold that an order adjudicating a motion to compel immunized testimony under CJ §

9-123 is an appealable final judgment under CJ § 12-301 and is not limited by CJ § 12-

302(c).6 For that reason, moreover, we deny Defendants’ motion to dismiss the appeal.

                                             IV.

       Having concluded that the State possesses the right to appeal the Circuit Court’s

denial of the motion to compel Officer Porter’s testimony in the trials of Lieutenant Rice,

Officer Nero, and Officer Miller, we must determine whether CJ § 9-123 affords a trial

court any discretion to deny a properly pled motion to compel immunized testimony.

       Our effort in interpreting any statute requires us to ascertain the plain meaning of

that provision. Meyer v. State, 445 Md. 648, 676 (2015). If the plain language of the

statute is unambiguous, the Court need look no further. Gardner v. State, 420 Md. 1, 8

(2011) (“If the language of the statute is unambiguous and clearly consistent with the

statute’s apparent purpose, our inquiry as to the legislative intent ends ordinarily and we

apply the statute as written without resort to other rules of construction.” (quoting State v.


6
  The State argued alternatively that the Circuit Court’s orders were appealable as
interlocutory appeals under the collateral order doctrine or under the doctrine of
extraordinary writs. Because we conclude that the orders constituted final judgments under
CJ § 12-301, we do not address the State’s alternative arguments.

                                             22
Johnson, 415 Md. 413, 421 (2010))). We may, however, consult a statute’s legislative

history as “a confirmatory process.” Mayor & City Council of Balt. v. Chase, 360 Md.
121, 131 (2000). Here, we conclude that the plain language of the statute is unambiguous

and the legislative history confirms its plain meaning.

       The operative language is found in CJ § 9-123(c) and (d). Subsection (c) provides

in pertinent part that “the court in which the proceeding is or may be held shall issue, on

the request of the prosecutor made in accordance with subsection (d) of this section, an

order requiring the individual to give testimony or provide other information which the

individual has refused to give or provide on the basis of the individual’s privilege against

self-incrimination.” CJ § 9-123(c)(1) (emphasis added). Subsection (d) then instructs that,

“[i]f a prosecutor seeks to compel an individual to testify or provide other information, the

prosecutor shall request, by written motion, the court to issue an order under subsection

(c) of this section when the prosecutor determines” that the testimony is necessary and

otherwise would be refused on self-incrimination grounds. CJ § 9-123(d) (emphasis

added).

       The State argues that the plain language of CJ § 9-123 vests in the State’s Attorney

the sole discretion to determine whether it is in the public interest to request immunized

testimony and, consequently, the trial court is required to issue an order compelling the

testimony once the court determines that the prosecutor made the request in compliance

with the statute. Defendants counter that the language in CJ § 9-123 is directory, rather

than mandatory, and as a consequence the trial court retains the discretion to deny a

properly pled request if the circumstances so require. We agree with the State that CJ § 9-


                                             23
123 unambiguously requires the trial court to grant a motion that complies with the

statutory pleading requirements and does not give the court any discretion to substitute its

own judgment.

       The use of the phrase “shall issue” in subsection (c) makes clear that the court is

required to issue an order compelling immunized testimony once the court determines that

the request was made in accordance with subsection (d). We have held that the use of the

word “shall” is treated as mandatory unless “the context in which it is used indicates

otherwise.” Resetar v. State Bd. of Educ., 284 Md. 537, 547 (1979) (internal quotation

marks omitted); see Perez v. State, 420 Md. 57, 63 (2011) (noting that “the word ‘shall’

indicates the intent that a provision is mandatory” (quoting Dove v. State, 415 Md. 727,

738 (2010))).

       We do not agree with Defendants that the word “request” in subsection (d) modifies

the use of the phrase “shall issue.” That the prosecutor must make a “request” to the court

merely describes the process the State must undertake to secure the order to compel, rather

than the substance of the court’s role in issuing the order. Subsection (d) further confirms

this interpretation. The “prosecutor determines” whether the testimony is necessary and

whether the individual is likely to refuse to testify, and the prosecutor’s determination then

prompts the court’s issuance of the order. There is no language in the statute indicating

that the trial court may second guess the prosecutor’s determination that the immunized

testimony is necessary to the public interest, nor does the statute grant the court the

authority to deny the motion if the court believes the request is a pretext for something else.

       Absent any other indication that the context requires a different interpretation, we


                                              24
will not depart from our practice of interpreting the word “shall” as mandatory. See

Harrison-Solomon v. State, 442 Md. 254, 269 (2015); see also Montgomery County v.

Shropshire, 420 Md. 362, 377 (2011) (concluding that a provision stating that “a custodian

shall deny inspection” of certain types of records under the Public Information Act is

mandatory); Grant v. State, 414 Md. 483, 490 (2010) (“The use of the word ‘shall’ in

[Maryland Rule 4-215(d)] commands mandatory action by a circuit court[.]”); In re James

S., 286 Md. 702, 710-13 (1980) (concluding that the use of the word “shall” in CJ § 8-

312(b) is mandatory rather than directory).

       Defendants suggest that the word “shall” is not mandatory because “the language of

the statute provides no penalty for failure to act.” See Md. State Bar Ass’n v. Frank, 272
Md. 528, 533 (1974). We disagree. We have held that the absence of a penalty is not

dispositive of whether the use of the word “shall” is mandatory, Moss v. Director, Patuxent

Institution, 297 Md. 561, 566 (1977); instead, the inquiry “turns upon the intention of the

Legislature as gathered from the nature of the subject matter and the purposes to be

accomplished,” Resetar, 284 Md. at 547 (internal quotation marks omitted). We cannot

envision the General Assembly enacting a penalty upon a trial court for a failure to issue a

required order. See People v. Ousley, 919 N.E.2d 875, 884-85 (Ill. 2009) (concluding that

a statute providing that “the court on motion of the State shall order that a witness be

granted immunity from prosecution” is mandatory even though the statute did not prescribe

a consequence for the trial court’s failure to comply with the provision).

       Defendants rely upon two out-of-state cases to support their argument that the trial

court retains discretion over a motion to compel immunized testimony. See State v.


                                              25
Mosher, 461 S.E.2d 219, 220 (Ga. 1995); In re Rebar Steel Antitrust Investigation, 343 So.
2d 1377, 1381-82 (La. 1977). These cases are inapposite. The Georgia immunity statute

at issue in Mosher provided only that the prosecutor “may request the superior court in

writing to order that person to testify or produce the evidence.” 461 S.E.2d at 220

(emphasis added). The statute therefore did not contain the same mandatory “shall”

language that is dispositive to our interpretation here. See id. The Louisiana immunity

statute at issue in In re Rebar Steel Antitrust Investigation does contain mandatory language

similar to that in CJ § 9-123. See 343 So. 2d at 1381 (noting that, under the immunity

statute, the court “shall issue” an order compelling testimony “upon the request of the

attorney general”). The Louisiana Supreme Court concluded, however, that the State’s

request to compel immunized testimony did not fall within the immunity statute. Id. at

1381-82. The Louisiana Supreme Court noted that the statute defines the court issuing the

order as the “judicial district court of the district in which the proceeding is or may be

held.” Id. at 1381. In the case before it, there was no pending proceeding and therefore no

“judicial district court of the district in which the proceeding is or may be held.” Id. at

1382. As a result, the State in that case failed to satisfy the statute’s pleading requirements,

which is a proper basis for denying a request under our interpretation of our similar

immunity statute.

       In short, the plain language of CJ § 9-123 places the trial court for the purpose of

that statute in a largely ministerial role: once the State’s Attorney determines that the

witness’s testimony is necessary and makes an appropriate request, and the court

determines that the statute’s pleading requirements have been satisfied, the court is required


                                              26
to issue the order. See Ousley, 919 N.E.2d at 886 (interpreting a statute worded similarly

to CJ § 9-123 and concluding that “[t]he trial court’s role is limited to examining the motion

to determine whether the motion meets the procedural and substantive requirements of the

use immunity statute [and] the court’s role in considering a motion for use immunity

essentially is ministerial”).7 CJ § 9-123 includes no provision authorizing the court to

require a proffer as to the State’s Attorney’s public interest determination, or to otherwise

second guess the State’s motive in making the request. See Ryan v. Comm’r of Internal

Revenue, 568 F.2d 531, 541 (7th Cir. 1977) (“Since that judgment is entirely a matter for

the executive branch, unreviewable by a court, there is no need for the record to contain

any facts supporting the decision of the United States Attorney.”). As a result, a trial court

lacks discretion to deny a motion to compel immunized testimony that was properly pled.

       Having discerned the plain meaning of CJ § 9-123, we may nevertheless refer to its

legislative history to confirm our interpretation.      See Chase, 360 Md. at 131. The

legislative history of the statute leaves no doubt that the General Assembly intended to vest

all discretion in the prosecutor, not the court. First, the purpose of the statute, as stated in

the Session Law in which it was enacted, was described as “requiring a court under certain

circumstances to issue an order requiring a witness to testify or provide other information

upon request by a prosecutor.” 1989 Md. Laws, ch. 289 (H.B. 1311) (emphasis added).



7
  We do not mean to suggest that the court does not have the discretion to determine that
the State’s Attorney, for example, perpetrated a fraud within the four corners of the motion
to compel. We hold only that the court lacks the discretion to deny a properly pled motion
to compel because the court questions the State’s Attorney’s determination that the
testimony is in the public interest.

                                              27
This language is consistent with the statute’s plain meaning—that the General Assembly

intended only the prosecutor’s exercise of discretion to dictate whether a witness could be

compelled to testify.

       A Position Paper submitted by the Maryland Office of the Attorney General, which

was contained in that legislation’s bill file, further reaffirms the judge’s limited role in the

process.8 It states, in part:

          By far the most significant changes provided by the proposed statute are
       procedural. Immunity would no longer be conferred automatically or
       accidentally, but rather only through court order. To ensure coordinated,
       responsible requests for immunity, the decision to seek a court order requires
       approval by the State’s Attorney, Attorney General, or State Prosecutor. The
       State’s Attorney, the Attorney General, or State Prosecutor will thereby have
       central control and ultimate responsibility for the issuance of grants of
       immunity.

           The judicial role under this statute is ministerial. The judge verifies that:

              1. The State’s Attorney, the Attorney General, or State Prosecutor has
                 approved the request for an immunity order;
              2. The witness has refused or is likely to refuse to testify;
              3. The prosecutor has determined that the witness’s testimony may be
                 necessary to be [in] the public interest.

       Once the judge concludes these three requirements are met, he issues a court
       order compelling testimony and immunizing the witness.

          The Judge will not himself determine whether the witness’ testimony may
       be necessary to the public interest. To do so would transform the Judge into
       a prosecutor and require him to make delicate prosecutorial judgments
       [which] are inappropriate.



8
 In interpreting Maryland statutes, we on several occasions have consulted position papers
submitted to the General Assembly and contained within a statute’s bill file, as evidence
of legislative intent. See United States v. Ambrose, 403 Md. 425, 438 (2008); In re
Adoption No. 12612, 353 Md. 209, 235 (1999).

                                              28
Md. Office of the Att’y Gen., Position Paper for H.B. 1311, Witness Immunity, 1989 Reg.

Sess., at 8-9 (1989) (emphasis added).

       The summary of the legislation contained in the Fiscal Note indicates similarly:

       Specifically, if a witness refuses to testify on a criminal matter, on the
       grounds of privilege against self-incrimination, the Court may compel the
       witness to testify or provide information by issuing a court order to that
       effect. The court order would only be granted upon the written request of the
       prosecutor, who has found that the testimony or information of a witness may
       be necessary to the public interest, and that the testimony or information
       would not be forthcoming absent the order.

Md. Gen. Assembly Div. of Fiscal Research, Fiscal Note Revised for H.B. 1311, 1989 Reg.

Sess. (1989) (emphasis added). Defendants rely upon the phrase “may compel” to suggest

that the court retains discretion to deny the State’s request. That reliance is misplaced.

Because the summary indicates that the court grants the order “upon the written request of

the prosecutor,” it remains that the prosecutor retains the sole exercise of discretion to

decide whether the testimony may be necessary to the public interest.

       The Position Paper notes that CJ § 9-123 is “based substantially on the federal

immunity statutes: 18 U.S.C. §§ 6001-04 (1985),” which similarly grant the executive

branch the discretion to decide whether the compelled testimony may be necessary to the

public interest. 18 U.S.C. § 6003 (2012) is procedurally identical to § 9-123. It provides:

       (a) In the case of any individual who has been or may be called to testify or
       provide other information at any proceeding before or ancillary to a court of
       the United States or a grand jury of the United States, the United States
       district court for the judicial district in which the proceeding is or may be
       held shall issue, in accordance with subsection (b) of this section, upon the
       request of the United States attorney for such district, an order requiring
       such individual to give testimony or provide other information which he
       refuses to give or provide on the basis of his privilege against self-
       incrimination, such order to become effective as provided in section 6002 of


                                            29
        this title.
        (b) A United States attorney may, with the approval of the Attorney General,
        the Deputy Attorney General, the Associate Attorney General, or any
        designated Assistant Attorney General or Deputy Assistant Attorney
        General, request an order under subsection (a) of this section when in his
        judgment—
                 (1) the testimony or other information from such individual may be
                 necessary to the public interest; and
                 (2) such individual has refused or is likely to refuse to testify or
                 provide other information on the basis of his privilege against self-
                 incrimination.

Id. (emphasis added).

    The Supreme Court interpreted the predecessor to 18 U.S.C. § 6003, which contained a

procedure materially similar to the version codified today, in Ullmann.9 There, a witness

challenged the United States Attorney’s application to compel the witness’s testimony

before a grand jury under a grant of immunity. 350 U.S. at 424-25. The Supreme Court

was asked to decide, among other questions, whether the trial court had the discretion to

deny an application for an order compelling a witness’s testimony if all of the statutory


9
 At the time the opinion was decided, the procedure set forth in the immunity statute read
as follows:

        Whenever in the judgment of a United States attorney the testimony of any
        witness, or the production of books, papers, or other evidence by any witness,
        in any case or proceeding before any grand jury or court of the United States
        . . . is necessary to the public interest, he, upon the approval of the Attorney
        General, shall make application to the court that the witness shall be
        instructed to testify or produce evidence subject to the provisions of this
        section, and upon order of the court such witness shall not be excused from
        testifying or from producing books, papers, or other evidence on the ground
        that the testimony or evidence required of him may tend to incriminate him
        or subject him to a penalty or forfeiture.

Ullmann v. United States, 350 U.S. 422, 423-24 (1956) (quoting 18 U.S.C. § 3486(c)
(Supp. II 1954)).

                                              30
requirements were met. Id. at 426. The Court held that the trial court did not possess such

discretion: “A fair reading of [the statute] does not indicate that the district judge has any

discretion to deny the order on the ground that the public interest does not warrant it.” Id.

at 432-33.

       Since then, every federal court presented with the question has concluded that the

trial court lacks the discretion to deny a properly pled motion to compel immunized

testimony. See In re Sealed Case, 791 F.2d 179, 181 (D.C. Cir. 1986); In re Grand Jury

Investigation, 657 F.2d 88, 90-91 (6th Cir. 1981); United States v. Hollinger, 553 F.2d 535,

548 (7th Cir. 1977); United States v. Leyva, 513 F.2d 774, 776 (5th Cir. 1975); Urasaki v.

United States Dist. Ct., Cent. Dist. of Cal., 504 F.2d 513, 514 (9th Cir. 1974); In re

Lochiatto, 497 F.2d 803, 804 n.2 (1st Cir. 1974); In re Grand Jury Investigation, 486 F.2d
1013, 1016 (3d Cir. 1973); In re Kilgo, 484 F.2d 1215, 1219 (4th Cir. 1973). Our sister

states with materially similar immunity statutes are in accord. See Ousley, 919 N.E.2d at

886; In re Tuso, 376 A.2d 895, 896 (N.J. 1977).

       In sum, the plain language of CJ § 9-123 clearly and unambiguously requires a trial

court to issue an order in response to a properly pled request to compel immunized

testimony. Our assessment of that plain language is confirmed by our reference to the

statute’s legislative history, which reflects the General Assembly’s intent to vest immunity

determinations in the executive branch. Our interpretation of CJ § 9-123 also is wholly

consistent with the federal courts’ and our sister states’ interpretation of materially identical

statutes. We therefore hold that the trial court is required to grant a motion to compel

immunized testimony so long as the motion satisfies the statute’s prerequisites.


                                               31
       In denying the State’s motions to compel Officer Porter’s testimony in Defendants’

trials, the court did not find that the State failed to satisfy CJ § 9-123’s pleading

requirements, namely that the State’s Attorney determined that the testimony may be

necessary to the public interest and that the individual whose testimony the State sought to

compel has refused or is likely to refuse to testify on self-incrimination grounds. Rather,

the court concluded that the State had a “dual purpose” for its request: to procure Officer

Porter’s testimony and “to get the postponement that they want.” Although the court stated

that it was not substituting its judgment for what is in the public interest, the court’s written

orders provided that the denial was “based upon the Court finding that the State’s motion

was simply an attempt at subterfuge because [the prosecutors] did not agree with the

Court’s order to continue with the other trials. It is this action of the State that this Court

found was not in the public interest.” (Emphasis added). The court, in effect, then, did

make an independent determination that compelling Officer Porter’s testimony was not in

the public interest. The court was not empowered to render such a conclusion. See Ryan,
568 F.2d at 540 (“The court may only scrutinize the record to ascertain that a request for

immunity complies with the procedural and jurisdictional requirements of the statute.”).

The Circuit Court’s written orders further explained that “there should be a two-step

process” in deciding whether to grant a CJ § 9-123 motion if “the motives of the requesting

party are called into question.” The Circuit Court’s denial of the State’s motions on that

basis finds no support in the plain meaning of the statute and was in error. Because the

State filed proper motions that satisfied the statutory requirements, the court was obligated

to grant the State’s requests and was precluded from substituting its own judgment in


                                               32
deciding whether an order should be issued.

       Defendants argue that divesting the court of its discretion to grant or deny a motion

would violate principles of separation of powers because the court would be acting as a

“rubber stamp” for the executive branch. To the contrary, it is Defendants’ interpretation

that would raise a constitutional question. The Supreme Court laid this issue to rest in

Ullmann. In rejecting an interpretation of the statute that would grant the trial court

discretion to deny an immunity request, the Court indicated that, if a judge’s role was more

than ministerial, the court would be acting outside of its judicial function. Ullmann, 350
U.S. at 433-44. The Court concluded, however, that, “[s]ince the Court’s duty under [the

immunity statute] is only to ascertain whether the statutory requirements are complied with

by the grand jury, the United States Attorney, and the Attorney General, we have no

difficulty in concluding that the district court is confined within the scope of ‘judicial

[p]ower.’” Id. at 434 (quoting Interstate Commerce Comm’n v. Brimson, 154 U.S. 447,

483-84 (1894)). It is well established that the decision to grant a witness immunity is solely

an executive function. See United States v. Taylor, 728 F.2d 930, 934 (7th Cir. 1984)

(“Congress has delegated the authority to grant use immunity solely to the executive branch

of government. . . . Both the exclusive nature of Congress’s delegation and the fact that the

balancing process is wholly within the expertise of the executive branch foreclose the

federal courts from taking more than a ministerial role in prosecutorial immunity decisions

that are made properly under 18 U.S.C. § 6003.”); United States v. Herman, 589 F.2d 1191,

1200 (3d Cir. 1978) (concluding that “district court review of the immunity decision to

determine whether it is in the ‘public interest’ raises grave issues of separation of powers”);


                                              33
Hayes v. United States, 109 A.3d 1110, 1116 (D.C. 2015) (noting that, in reviewing the

government’s decision to refuse to grant immunity to a witness, “the trial court must take

care to avoid intruding into the exclusively executive function of granting immunity”). For

that reason, there is no concern that the prosecutor is usurping a judicial function by

retaining the discretion CJ § 9-123 affords to it. See Shell Oil Co. v. Supervisor of

Assessments of Prince George’s Cty., 276 Md. 36, 47 (1975) (concluding that an attempt

to authorize an administrative agency to perform a “purely judicial function or power”

violates separation of powers (emphasis omitted)).

       Defendants also suggest that the Circuit Court properly denied the State’s motions

to prevent a violation of their constitutional right to a speedy trial. Defendants note that

“courts must discharge their duty to protect constitutional rights” when an action from the

executive branch “offends a fundamental constitutional guarantee.” (Quoting Stouffer v.

Reid, 413 Md. 491, 511 (2010)). They therefore rely upon cases providing that the court

may play a role in the State’s immunity determinations to ensure that prosecutorial power

is not exercised in a way that violates a defendant’s constitutional rights. See, e.g., United

States v. Hooks, 848 F.2d 785, 799 (7th Cir. 1988) (concluding that “the prosecutor’s power

to seek or to refuse to seek immunity is limited by the constitutional right to due process

of the law”). The State correctly points out, however, that those cases concerned the

prosecutor’s refusal to grant immunity to a witness and whether that refusal violated the

defendant’s due process rights. Defendants alert us to no case in which a court has rejected

a prosecutor’s request to grant immunity to a witness. More important, however, as we

have explained, denying prophylactically the State’s motions to compel is not the


                                             34
appropriate remedy for a future violation of Defendants’ right to a speedy trial. It is not

the act of compelling Officer Porter’s testimony itself that would violate Defendants’

rights. Nor was the court’s recognition that its order would be appealed, thereby causing a

delay in the trials, an adequate basis for denying the motions to compel.

       In any event, Defendants’ contention is belied by the record. The Circuit Court did

not deny the State’s motions on the ground that compelling Officer Porter’s testimony

would violate Defendants’ right to a speedy trial. The court stated specifically, both on the

record and again in its written order, that the court denied the motions because of its belief

that the State’s motion was a “subterfuge” for regaining control over the order in which

Defendants were tried. At most, the court expressed a “concern” that those rights might be

implicated as a result of a stay imposed in the trials. If the court’s concern is ultimately

realized, Defendants may move to dismiss their indictments. They, however, cannot justify

the court’s denial of the State’s CJ § 9-123 motion on that basis.

       In sum, based upon the plain language of CJ § 9-123, confirmed by the legislative

history and the federal courts’ interpretation of their counterpart immunity statute, the

Circuit Court erred in denying the State’s motions to compel because those motions were

properly requested.

                                             V.

       We turn now to the substance of CJ § 9-123 and the protection it affords Officer

Porter. Officer Porter lodges several challenges to application of CJ § 9-123 against him.

He argues that use and derivative use immunity does not afford him sufficient protection

against compelled self-incrimination under the Fifth Amendment because he currently has


                                             35
criminal charges pending against him arising from the same incident about which he will

be compelled to testify. Because he is also a defendant, he contends that his constitutional

privilege is somehow enhanced and can only be secured through transactional immunity.

He also accuses the State of suborning perjury. He relies for this argument on the fact that

the prosecutors argued during his trial that portions of his testimony were not credible and

therefore compelling his testimony would be “coaxing Porter into committing what the

State believes is perjury and an obstruction of justice,” which are not protected by the

immunity statute. He further alleges that the State cannot compel him, as a matter of

constitutional law, to testify because the State has failed to enact appropriate safeguards to

ensure that the evidence used against him on retrial is not tainted by his immunized

testimony. Even if CJ § 9-123 sufficiently protects his Fifth Amendment right, moreover,

Officer Porter contends that compelling his testimony offends Article 22 of the Maryland

Declaration of Rights, which he believes offers greater protection than the Fifth

Amendment. Not one of these arguments has merit.

                      Self-Incrimination under the Fifth Amendment

       The grant of use and derivative use immunity under CJ § 9-123 affords the same

protection against compelled self-incrimination as invocation of the privilege itself, and for

that reason it is constitutional under the Fifth Amendment. See Kastigar, 406 U.S. at 453.

That Officer Porter is a defendant in his own trial does not change the fact that he is a

witness in the trials of the remaining officers. For purposes of granting immunity that is

coextensive with the privilege afforded by the Fifth Amendment, there is no practical

distinction. In Goldberg v. United States, 472 F.2d 513, 515 (2d Cir. 1973), the Second


                                             36
Circuit rejected the notion that “a person who was already the subject of a criminal

complaint for the transaction into which the grand jury was inquiring,” could not be

constitutionally compelled to testify under a grant of use and derivative use immunity. The

Second Circuit found “no basis” for the distinction between a defendant and a witness in

this context, reasoning that the word “witness” in the immunity statute “includes a witness

before the grand jury, which Goldberg surely is, even if he is also a potential defendant at

a later trial.” Id. We likewise conclude that Officer Porter’s status as a defendant in his

own trial does not alter the State’s ability to compel his testimony in separate trials of other

defendants.

       Nor are we persuaded by Officer Porter’s attempt to distinguish a witness from a

defendant on statutory grounds. Officer Porter notes that CJ § 9-123 refers only to a

“witness” and not a “defendant,” while CJ § 9-107 provides that “[a] person may not be

compelled to testify in violation of his privilege against self-incrimination. The failure of

a defendant to testify in a criminal proceeding on this basis does not create any presumption

against him.”    This language merely codifies the privilege against compelled self-

incrimination and prohibits any negative inference to be drawn from the defendant’s

decision not to testify. The language does not provide that a defendant may refuse to testify

in a separate trial against another defendant under the grant of use and derivative use

immunity. Moreover, CJ § 9-107 states only that a defendant may not be required to testify

“in violation of his privilege against self-incrimination.” Because Kastigar instructs that

compelling a witness’s testimony in exchange for use and derivative use immunity does

not violate that privilege, see 406 U.S. at 453, the State’s exercise of CJ § 9-123 is in line


                                              37
with CJ § 9-107 and comports with the Fifth Amendment.

       Officer Porter contends that CJ § 9-123 cannot be applied in a constitutional manner

to a witness who is also a defendant facing trial because “[t]here can be no real assurance

that a prosecutor, either deliberately or accidentally, will not use information obtained

through immunized testimony.” That concern is premature. Kastigar instructs that the

State may not use a defendant’s compelled testimony “in any respect,” and for that reason

the State will later bear a “heavy burden” of demonstrating affirmatively that the evidence

it seeks to use against Officer Porter was derived wholly independently from the compelled

testimony. See 406 U.S. at 453, 461. By compelling Officer Porter’s testimony under the

grant of immunity, it is the State who bears the risk, not Officer Porter. If the State cannot

satisfy its substantial burden, the Circuit Court may decide that Officer Porter cannot be

retried. Nevertheless, “compelling an individual to testify under immunity does not, in

itself, violate a constitutional right” because the violation occurs only when the testimony,

or any evidence derived from it, actually is used against the defendant. Graves v. United

States, 472 A.2d 395, 400 (D.C. 1984). “Before the Kastigar hearing, it is not possible to

determine whether the government will pursue the prosecution using compelled

testimony.” Id. As a result, any claim regarding what evidence the State may or may not

use at Officer Porter’s retrial is not ripe until such time as the State attempts to use it. See

id. To deny the State’s attempt to compel immunized testimony on the ground that the

testimony might be used in a later prosecution, in effect, would grant Officer Porter

transactional immunity. See id. at 397, 400 (rejecting the notion that a witness could not

be compelled to testify on the ground that it was “simply inconceivable” that the testimony


                                              38
would not be later used against him because “there can be no basis for concluding that a

constitutional violation has occurred unless the government actually takes the immunized

individual . . . to trial”).

        Officer Porter claims that he and his counsel will be faced with an “un-navigable

minefield” in trying to adduce whether the State is attempting to use at his retrial his

testimony or evidence derived from his immunized testimony. Officer Porter’s concern,

first, impermissibly shifts the burden from the State to Officer Porter and, second, is

unfounded precisely because he has already faced trial. The parties and the court therefore

have the benefit of a record of the transcript and the evidence that was used against him.

        United States v. Schwimmer, 882 F.2d 22, 23-24 (2d Cir. 1989), is instructive on

this point. In that case, Mr. Schwimmer was convicted and, while his appeal was pending,

subpoenaed to testify before a grand jury concerning the subject matter upon which his

conviction was based. Id. In rejecting the same argument now raised by Officer Porter,

the Second Circuit recognized the following:

        In fact, any retrial would itself provide a unique gauge by which the
        government’s compliance with the dictates of Kastigar could be measured.
        That is to say, in the event of reversal on appeal and defendant’s retrial, the
        transcript of the evidence at the first trial would furnish a record against
        which to compare the government’s proof at the second trial. Armed with
        that record, the trial court could readily determine whether the government
        had deviated from the proof offered during the first trial and could then
        require the government to carry its burden of proving that any evidence not
        presented at the first trial was derived from sources wholly independent of
        the immunized testimony.

Id. at 25.

        In this case, if and when Officer Porter is retried, the trial court, at a Kastigar



                                              39
hearing, likewise may refer to the transcript of the evidence the State used against him in

his first trial and determine quite easily whether the State seeks to offer evidence different

from that which was offered the first time. If so, the State would have to carry its

substantial burden of establishing the independent sources from which the evidence was

wholly derived. In that respect, Officer Porter’s claim that the State has failed to create a

“taint team,” even if more than speculation, is irrelevant for our purposes. If the State fails

to erect sufficient safeguards to ensure that Officer Porter’s retrial is not tainted by his

immunized testimony, the State will be hard-pressed to carry its heavy burden of proving

the legitimacy of any new evidence it seeks to introduce. That this may occur, however,

does not mean that it is appropriately addressed at the time the State seeks to compel Officer

Porter’s testimony in another officer’s trial. See Goldberg, 472 F.2d at 515-16 (concluding

that the heavy burden imposed on the State “effectively eliminated any such risk” that the

immunized testimony would be used against the witness in the event of a prosecution).

       Officer Porter also indicates that CJ § 9-123 does not provide him sufficient

protection because the federal government is currently investigating his case. To the extent

that Officer Porter is asserting that a State grant of immunity does not preclude the federal

government from using his immunized statements in a federal prosecution, he is wrong.

See Murphy v. Waterfront Comm’n of N.Y. Harbor, 378 U.S. 52, 79 (1964), abrogated on

other grounds by United States v. Balsys, 524 U.S. 666, 680 (1998) (noting that the portion

of Murphy that a State grant of immunity applies to a federal prosecution “was undoubtedly

correct”). The Supreme Court held long ago that “a state witness may not be compelled to

give testimony which may be incriminating under federal law unless the compelled


                                              40
testimony and its fruits cannot be used in any manner by federal officials in connection

with a criminal prosecution against him.” Murphy, 378 U.S. at 79. “Once a defendant

demonstrates that he has testified, under a state grant of immunity, to matters related to the

federal prosecution, the federal authorities have the burden of showing that their evidence

is not tainted by establishing that they had an independent, legitimate source for the

disputed evidence.” Id. at 79 n.18; see also State v. Bond, 361 P.3d 104, 112 (Utah 2015)

(concluding that, “if a State compels an individual to testify through a grant of immunity,

the federal government is prohibited from then using that testimony or its fruits against the

witness in a federal prosecution” (citing Murphy, 378 U.S. at 79)). We reject Officer

Porter’s suggestion that Murphy does not protect him because it “is more than half a century

old.”

        We further reject the notion that the State would be suborning perjury by

compelling Officer Porter to testify under a grant of immunity. That the State believed

portions of Officer Porter’s trial testimony were not credible does not lead automatically

to the conclusion that the State’s grant of immunity is a “farce” designed to “lay a

foundation” for Officer Porter’s commission of perjury. Under the grant of immunity, the

State has no reason to expect that Officer Porter will commit perjury because it is in his

best interest to testify truthfully. See In re Grand Jury Proceedings, 644 F.2d 348, 351

(5th Cir. 1981) (per curiam) (providing that the immunity statute is designed “to force [a

witness] to tell the truth”). The State informed the Circuit Court that the testimony it sought

to elicit from Officer Porter did not concern the same subject matter to which the State

believed Officer Porter previously testified untruthfully. We likewise have been assured


                                              41
that “[t]he State has no intention of soliciting that testimony ‘as true.’” Although “a

conviction obtained through the use of false evidence, known to be such by representatives

of the State, must fall under the Fourteenth Amendment,” Napue v. Illinois, 360 U.S. 264,

269 (1959), we do not agree with Officer Porter that this is the State’s objective. Even if,

moreover, the State purposefully introduced Officer Porter’s testimony, knowing or

believing it to be false, Officer Porter lacks standing to challenge the State’s action. Any

attempt by the State to introduce false testimony would violate Officer Goodson’s and

Sergeant White’s constitutional rights (and those of Defendants as well), not Officer

Porter’s. “For the prosecution to offer testimony into evidence, knowing it or believing it

to be false is a violation of the defendant’s due process rights[.]” United States v. Mills,

704 F.2d 1553, 1565 (11th Cir. 1983) (emphasis added). And, as with Officer Porter’s

other arguments, this contention is premature because the State has not yet offered

testimony previously labeled as not credible.

       If, however, Officer Porter does testify falsely during the trial of one or more of the

other officers, the Fifth Amendment will not protect him, and the State is constitutionally

permitted to charge him with perjury. See United States v. Apfelbaum, 445 U.S. 115, 127

(1980). “[T]he Fifth Amendment privilege against compulsory self-incrimination provides

no protection for the commission of perjury.” Id. That Officer Porter believes the State

will later charge him with perjury is not a permissible basis for denying a motion to compel

his immunized testimony. See Earp v. Cullen, 623 F.3d 1065, 1070 (9th Cir. 2010) (“There

is ‘no doctrine of anticipatory perjury,’ and a ‘future intention to commit perjury’ does not

create a sufficient hazard of self-incrimination to implicate the Fifth Amendment


                                             42
privilege.” (quoting Apfelbaum, 445 U.S. at 131)).

        To be clear, Officer Porter’s immunized testimony is “inadmissible in all

prosecutions for offenses committed prior to the grant of immunity.” Apfelbaum, 445 U.S.

at 128. The exception for perjury in the immunity statute “refers to future perjury, future

false statements or future failure to comply with the immunity order, rather than previous

acts.” United States v. Watkins, 505 F.2d 545, 546 (7th Cir. 1974) (per curiam). The State

therefore may not use Officer Porter’s trial testimony—given prior to the grant of

immunity—in any case charging Officer Porter with perjury. United States v. Cintolo, 818
F.2d 980, 988 n.5 (1st Cir. 1987) (“The law is settled that a grant of immunity precludes

the use of immunized testimony in a prosecution for past perjury (though affording no

protection against future perjury).”). The immunity statute “is not a license to commit

perjury . . . but is a direction [to] tell the truth. If telling the truth creates inconsistency

with [Officer Porter’s] prior testimony at his criminal trial, the prior testimony is not

admissible” in any criminal prosecution for perjury. Greentree, 644 F.2d at 350-51.

       Officer Porter claims that the State will charge him with perjury regardless of

whether his immunized testimony is consistent with his trial testimony. To the extent that

Officer Porter is asserting that his trial testimony will be used against him as evidence of

perjury in giving his immunized testimony, or vice versa, that contention is legally

incorrect. If the State seeks to charge Officer Porter with perjury for statements he made

during his trial, the State cannot use Officer Porter’s immunized testimony to do so. See

United States v. Patrick, 542 F.2d 381, 385 (7th Cir. 1976) (noting that immunized

testimony could not be used to establish that the defendant perjured himself in an earlier


                                              43
prosecution). Nor may the State use his trial testimony to prove that his immunized

testimony was false. Greentree, 644 F.2d at 350 (noting that the defendant’s “prior

statements could not be used as prior inconsistent statements to prove perjury in the

[immunized] testimony before the grand jury”). Further, if Officer Porter’s immunized

testimony is inconsistent with his trial testimony, the State cannot use that inconsistency to

prove that Officer Porter committed perjury. Kronick v. United States, 343 F.2d 436, 441

(9th Cir. 1965) (noting that the State will be precluded “from relying upon any

contradiction which may appear as between [the witness’s] new testimony and his past

testimony”).

       If, however, his immunized testimony is false, then the State may charge Officer

Porter with perjury under CJ § 9-123 without violating his constitutional privilege against

compulsory self-incrimination. See Apfelbaum, 445 U.S. at 131 (concluding that “neither

the immunity statute nor the Fifth Amendment precludes the use of respondent’s

immunized testimony at a subsequent prosecution for making false statements, so long as

that testimony conforms to otherwise applicable rules of evidence”); United States v.

Seltzer, 794 F.2d 1114, 1120 (6th Cir. 1986) (authorizing the government to use immunized

testimony given by the defendant in 1981 at a trial for perjury committed in 1983 because

the Fifth Amendment and the immunity statute do not protect the defendant against

prosecution for false testimony provided after the grant of immunity). Officer Porter’s

“immunized testimony may be used to establish the fact that he committed perjury in the

giving of such testimony.” Patrick, 542 F.2d at 385. We disagree with Officer Porter’s

contention that he will not be placed in the same position as if he had invoked the privilege.


                                             44
The Supreme Court has instructed that it is “analytically incorrect to equate the benefits of

remaining silent as a result of invocation of the Fifth Amendment privilege with the

protections conferred by the privilege.” See Apfelbaum, 445 U.S. at 127. “For a grant of

immunity to provide protection ‘coextensive’ with that of the Fifth Amendment, it need

not treat the witness as if he had remained silent. Such a conclusion . . . is belied by the

fact that immunity statutes and prosecutions for perjury committed during the course of

immunized testimony are permissible at all.” Id.

       Officer Porter also argues that CJ § 9-123 does not sufficiently protect him from

compelled self-incrimination because the State cannot control what questions the officers’

counsel will ask him on cross-examination. This concern reflects a misunderstanding of

the scope of Officer Porter’s Fifth Amendment privilege. If his answers to counsel’s

questions on cross-examination are not truthful, a subsequent prosecution for perjury as a

result of those false responses does not violate the Fifth Amendment. See Apfelbaum, 445
U.S. at 126 (noting that “we ourselves have repeatedly held that perjury prosecutions are

permissible for false answers to questions following the grant of immunity”). More to the

point, the concern still remains premature until Officer Porter’s retrial. See In re Contempt

of Steelman, 648 N.E.2d 366, 370 (Ind. Ct. App. 1995) (rejecting the argument that use and

derivative use immunity was not coextensive with the privilege on the ground that “a

person granted immunity is subject to direct examination and cross-examination without

the protection of counsel” because that argument “is premature and disregards the

protections afforded a witness who testifies under a grant of immunity”). In any event, the

possibility that Officer Porter perjures himself on cross-examination does not equate to the


                                             45
State suborning perjury, and it does not support a denial of the State’s request to compel

his testimony. Consequently, compelling Officer Porter’s testimony does not violate his

privilege against compulsory self-incrimination guaranteed by the Fifth Amendment.

        Self-Incrimination under Article 22 of the Maryland Declaration of Rights

       We hold finally that compelling Officer Porter’s testimony under use and derivative

use immunity does not violate his self-incrimination privilege under Article 22 of the

Maryland Declaration of Rights. We generally have interpreted Article 22 as in pari

materia with the Fifth Amendment. Marshall v. State, 415 Md. 248, 259 (2010). Yet, we

also have recognized that, under certain circumstances, our State constitutional privilege is

“more comprehensive than that of the federal government.” Crosby v. State, 366 Md. 518,

527 n.8 (2001). On a few occasions, we have construed Article 22 to provide broader

protections than its federal counterpart. Choi v. State, 316 Md. 529, 535 n.3 (1989)

(recognizing that only in a couple of situations has Article 22 “been viewed differently,

and more broadly, than the privilege under the Fifth Amendment”). In those cases, we

granted broader protections to a defendant in terms of when the privilege may be waived,

Hardaway v. State, 317 Md. 160, 164-68 (1989); Chesapeake Club v. State, 63 Md. 446,

456-57 (1885), self-incrimination by physical, rather than testimonial, evidence, Allen v.

State, 183 Md. 603, 613 (1944),10 and a prosecutor’s ability to comment on a defendant’s

decision not to testify, Marshall, 415 Md. at 263-64.


10
  We have also recognized, however, “the limited scope of the Allen ruling.” Choi v. State,
316 Md. 529, 536 n.3 (1989); see also Williams v. State, 231 Md. 83, 86-87 (1963)
(concluding that Allen, “if correctly decided, has been confined to its particular facts”).


                                             46
         With respect to when a witness is entitled to invoke the privilege in lieu of speaking,

however, we have held uniformly that Article 22 and the Fifth Amendment are in pari

materia. Adkins v. State, 316 Md. 1, 6 n.5 (1989); Ellison v. State, 310 Md. 244, 259 n.4

(1987) (clarifying that “we perceive no difference between Art. 22 of the Declaration of

Rights and the Fifth Amendment’s Self-Incrimination Clause”); Lodowski v. State, 307
Md. 233, 247 (1986) (noting that this Court had not “indicate[d] that the protections

afforded an accused by Article 22 were any greater or different than the rights guaranteed

by the Fifth Amendment”); Richardson v. State, 285 Md. 261, 265 (1979). Indeed, in In

re Criminal Investigation No. 1-162, a case involving a witness whose testimony the State

sought to compel under a grant of immunity, we stated, with respect to the “privilege

against compulsory self-incrimination,” that “Article 22 provides protection identical to

that provided by the fifth amendment privilege.” 307 Md. at 683 n.3. Similarly, in Brown

v. State, 233 Md. 288, 292 (1964), a witness refused to provide immunized testimony under

Article 27, § 23 (1957),11 on the ground that the immunity conferred by that statute was

“not broad enough to ‘abridge’ the privilege against self-incrimination contained in Article



11
     That statute, at the time, provided in bribery actions that:

         any person so bribing or attempting to bribe or so demanding or receiving a
         bribe shall be a competent witness, and compellable to testify against any
         person or persons who may have committed any of the aforesaid offenses;
         provided, that any person so compelled to testify in behalf of the State in any
         such case shall be exempt from prosecution, trial and punishment for any
         such crime of which such person so testifying may have been guilty or a
         participant therein, and about which he was so compelled to testify.

Article 27, § 23 (1957).

                                                47
22 of the Declaration of Rights.” We concluded, however, that “Article 22 is in pari

materia with the provisions of the Fifth Amendment to the Federal Constitution against

self-incrimination, and it should, we think, receive a like construction.” Id. at 296. As a

result, we held that the immunity statute granted sufficient protection under Article 22. Id.

at 297-98. We shall do so likewise here with respect to CJ § 9-123.

       Officer Porter suggests that Article 22 is broader than the Fifth Amendment because

it protects a defendant from producing incriminating evidence rather than merely testimony.

Compare U.S. Const. amend. V (“No person . . . shall be compelled in any criminal case

to be a witness against himself[.]”) (emphasis added), with Md. Decl. of Rts. art. 22 (“That

no man ought to be compelled to give evidence against himself in a criminal case.”)

(emphasis added). We need not decide whether that is so, however, because that distinction

has no application to compelled immunized testimony under CJ § 9-123. The State here

requested to compel Officer Porter’s testimony, not to compel Officer Porter potentially to

incriminate himself through the use of other evidence. Even still, CJ § 9-123 provides that

“[n]o testimony or other information compelled under the order, and no information

directly or indirectly derived from the testimony or other information, may be used against

the witness in any criminal case[.]”      (Emphasis added).      As a result, CJ § 9-123

encompasses both testimony and other evidence, and consequently would satisfy even a

broader interpretation of “evidence” under Article 22. We therefore see no basis for

interpreting Article 22 to afford more protection than that already guaranteed to Officer

Porter by the Fifth Amendment. As a result, because the State may compel Officer Porter

to testify in the trials of his fellow officers without violating the Fifth Amendment, the


                                             48
State equally may compel Officer Porter’s testimony under Article 22 of the Maryland

Declaration of Rights.

                                             VI.

       To summarize, we hold that Officer Porter is the proper party to the State’s appeal

because he, not the defendants in the underlying trials, is the party interested in the subject

matter of the State’s motion to compel the witness’s immunized testimony. Accordingly,

we hold that, because a motion to compel immunized testimony concerns only the State

and the witness whose testimony is sought, the denial of the State’s motion constitutes a

final appealable order. We further hold that a trial court is required to grant a motion to

compel immunized testimony that complies with the statutory pleading requirements;

consequently, the court lacks the discretion to question the State’s Attorney’s public

interest determination. Finally, we hold that compelling Officer Porter’s testimony in

exchange for use and derivative use immunity is coextensive with the scope of his Fifth

Amendment privilege against compelled self-incrimination, as well as that privilege also

guaranteed by Article 22 of the Maryland Declaration of Rights. For these reasons, we

entered Per Curiam Orders on March 8, 2016, affirming the judgments of the Circuit Court

in the cases of Officer Goodson and Sergeant White and reversing the judgments of the

Circuit Court in those of Lieutenant Rice, Officer Nero, and Officer Miller.




                                              49